Citation Nr: 0101417	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for chronic 
sinusitis.

2.  Entitlement to an increased evaluation for 
chondromalacia, right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for lumbar 
diskectomy of L4-5 with central bulging disc, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1972 to May 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 1999, a statement of the case was issued in 
October 1999, and a substantive appeal was received in 
November 1999.  


FINDINGS OF FACT

1.  The veteran's service-connected chronic sinusitis is not 
productive of one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

2.  The veteran's service-connected chondromalacia, right 
knee is manifested by complaints of pain; on clinical 
examination; there was mild discomfort at the end of the 
flexion phase; there was no evidence of recurrent subluxation 
or lateral instability; flexion was to 114 degrees, extension 
was to 0 degrees.

3.  The veteran's service-connected lumbar diskectomy of L4-5 
with central bulging disc is manifested by limitation of 
motion, but without pronounced intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected chronic 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.97 and Diagnostic Code 6510 (2000).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
chondromalacia, right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5257, 5260, 5261 (2000).

3.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
lumbar diskectomy of L4-5 with central bulging disc have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new 
legislation is, in the Board's view, more advantageous to the 
veteran.  However, in the present case the Board notes that 
the veteran has been afforded special VA examinations in 
connection with each of the issues on appeal.  The reports of 
these examinations are detailed and allow for equitable 
review of the veteran's claims.  Further, VA outpatient 
records have been obtained and associated with the claims 
file.  Although the veteran's representative at one point 
indicated that the veteran was in the process of obtaining a 
private physician's statement, no statement was ever 
submitted nor has the veteran or his representative furnished 
information to allow the RO to contact any private medical 
care providers to request any pertinent medical records.  
Under the circumstances, the Board finds that there has been 
substantial compliance with the new legislation and that no 
useful purpose would be served by delaying appellate review 
for any additional development. 

All three issues on appeal involves claims for increased 
ratings.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

A.  Chronic Sinusitis.

The veteran contends that his chronic sinusitis is more 
disabling than represented by the current noncompensable 
evaluation.

VA outpatient treatment records dated February 1997 to 
January 1998 show that the veteran was seen in May 1997 for 
complaints of post nasal drip and left sinus tenderness and 
pressure.  He was diagnosed with allergic rhinitis.

At an August 1998 VA examination the veteran reported a life 
long problem with his sinuses and usually treated himself 
with over the counter medications.  The veteran indicated 
that his sinus problems became worse in 1977 and had a left 
sinus infection.  The veteran was seen at Walter Reed 
Hospital in 1977 and after evaluation of his left sinus 
blockage complaints was given a septoplasty.  He reported 
doing well, but continued to have allergy problems.  The 
veteran indicated that in 1990 he had a left sinus infection 
and the left side of his face was swollen.  He reported 
having excess tissue cauterized bilaterally in the posterior 
nasal turbinates at the VA medical center and he reported 
doing very well afterwards.  The veteran reported that in the 
past 18 months he experienced excessive mucus drainage and 
occasional bloody nose after blowing his nose.  He complained 
of constant crusting of the nasal passages and was unable to 
lie on his left side without his nasal passages crusting up.  
He indicated that he felt the left side of his face was 
closing down and he was unable to breathe through the left 
side of his nose.

The examination showed no purulent discharge from the nose 
and the veteran had no dyspnea at rest or exertion, speech 
impairment, or any indication of chronic sinusitis or 
headaches.  The veteran did give a history of tinnitus.  The 
veteran denied incapacitating illness such as bed rest and 
treatment by a medical physician recently.  There were no 
nasal obstructions apparent and there was no evidence of 
sinus tenderness, purulent discharge, or crusting.  A CT scan 
gave no evidence of chronic or inflammatory disease of pan 
sinusitis.  The diagnosis indicated no evidence of sinusitis.

The RO has evaluated the veteran's chronic sinusitis at zero 
percent under Diagnostic Code 6510.  Under Diagnostic Code 
6510, a zero percent evaluation is warranted for chronic 
pansinusitis detected by x-ray only.  A 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation, the maximum allowable, is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.96.  An 
incapacitating episode of sinusitis is defined as one that 
requires bed rest and treatment by a physician.  See 38 
C.F.R. § 4.96, Note following Diagnostic Code 6514.

In this case, there is no evidence that the veteran underwent 
prolonged (lasting four to six weeks) antibiotic treatment 
for his sinus problems, nor evidence that any episode of 
sinusitis was incapacitating, that is, requiring bed rest and 
treatment by a physician.  Nor is there evidence that 
indicates a history of 3 to 6 non-incapacitating episodes 
yearly with headaches, pain, and purulent discharge or 
crusting.  The August 1998 VA examination revealed no 
evidence of sinusitis and CT scan gave no evidence of chronic 
or inflammatory disease of pan sinusitis.

Therefore, the Board finds that the veteran's sinusitis does 
not meet or more nearly approximate the criteria for a 
compensable rating under diagnostic code 6514.  See 38 C.F.R. 
§ 4.7.


B.  Chondromalacia, Right Knee.

The veteran contends that his chondromalacia, right knee is 
more disabling than represented by the current 10 percent 
evaluation.

A VA outpatient treatment report dated April 1997 shows that 
the veteran complained of falling when going up the steps the 
night before.  His reported complaints were centered on the 
left knee, not his service-connected right knee.  He reported 
that his left knee did not support him as he was climbing the 
steps.  Although clinical and x-ray findings related to the 
left knee were reported, the only finding pertinent to the 
right knee was that it (as well as the left knee) was stable 
on examination.  The clinical record also noted degenerative 
joint disease of the right knee.  

At an August 1998 VA examination, the veteran reported a 
sharp intermittent pain in the inferior medial right knee 
area and a moderate occasional swelling.  He reported little 
ambulatory pain, but most discomfort came from arising after 
sitting for awhile.  The veteran indicated that he had sought 
no medical help recently for his right knee pain.  The 
veteran reported that he could not kneel with both knees and 
in the kneeling position he must use support and must obtain 
help in getting up from the kneeling position.  He indicated 
right knee pain climbing up stairs and stopped riding his 
bicycle due to the pain.  He reported no restrictions while 
moving while walking, but could not stand in one position for 
more than 30 minutes.  He indicated using over the counter 
medication and using a cane occasionally when the right knee 
is aching and throbbing constantly.

The examination showed the veteran with a normal side to side 
gait and no note of present bilateral knee effusion, muscular 
atrophy, varus or valgus deformities or Baker's cyst 
formations.  The veteran had a superficial scar from an old 
right knee floor burn and a 1 cm lateral knee scar from the 
arthroscopy and a medial 1 cm rounded scar where the second 
arthroscopy was done in 1987.  The right knee had good 
passive range of motion by examination with good patellar 
tracking and without crepitance or complaints of pain or 
discomfort.  The right knee had good lateral stability and 
drawer's test and McMurray's maneuver were normal without 
discomfort reported by the veteran.  The right knee 
hyperextended to 6 degrees.  The right knee had full flexion 
from 0 to 114 degrees and the veteran had no right knee 
discomfort elicited at the time.  The right knee was stressed 
by the examiner in the right knee flexion and extension for 
15 seconds each.  The veteran displayed good strength without 
giving way.  The veteran reported mild discomfort at the end 
of the flexion phase at the right medial knee area.  The 
diagnoses were status-post right medial meniscal repair by 
arthroscopy in 1987; degenerative arthritis of the right 
knee.

The RO has rated the veteran's chondromalacia, right knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this 
code, slight recurrent subluxation or lateral instability 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.

The Board finds that the clinical findings of record do not 
reveal a right knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent 
under Diagnostic Code 5257.  An August 1998 VA examination 
showed the right knee had good passive range of motion with 
good patellar tracking, without crepitance or complaints of 
pain or discomfort.  The right knee also had good lateral 
stability and drawer's test and McMurray's maneuver were 
normal without discomfort reported by the veteran.  In sum, 
there is no persuasive evidence that the veteran suffers from 
recurrent subluxation or lateral instability of the right 
knee.  

However, there is radiographic evidence of arthritis of the 
right knee, along with some limitation of motion.  Arthritis 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which 
results in consideration of the range of motion codes for the 
knee.  A 20 percent evaluation is warranted for limitation of 
flexion of the leg to 30 degrees, and a 10 percent evaluation 
is warranted for limitation of flexion of the leg to 45 
degrees.  Flexion limited to 60 degrees is rated 
noncompensable.  38 C.F.R. § 4.71a, Code 5260.  A 20 percent 
evaluation is warranted for limitation of extension of the 
leg to 15 degrees and a 10 percent evaluation is warranted 
for limitation of extension to 10 degrees.  Extension limited 
to 5 degrees is rated noncompensable.  38 C.F.R. § 4.71a, 
Code 5261.

The degree of limitation of motion of the right knee apparent 
from the relevant medical evidence of record does not support 
a compensable rating under Codes 5260 or 5261.  However, 
there is objective evidence of pain and some limitation of 
motion.  Painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
x-ray findings, is deemed to be limited motion and entitled 
to a 10 percent rating, even though there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  Therefore, although the limitation of 
motion is noncompensable under Codes 5260 and 5261, the 
objective findings nevertheless allow for a 10 percent rating 
under Code 5003.  However, it is clear that there is no basis 
for a rating in excess of 10 percent under Codes 5260 or 
5261. 

As noted above, there is no persuasive evidence that the 
veteran suffers recurrent subluxation or lateral instability 
so as to permit a separate rating under Code 5257.  
VAOPGCPREC 23-97 (1997). 

C.  Lumbar Diskectomy of L4-5 with Central Bulging Disc.

The veteran contends that his lumbar back disability is more 
disabling than represented by the current 40 percent 
evaluation.

At the August 1998 VA examination, the veteran reported 
localized pain in the lumbar area with shooting pain and 
numbness that radiated below the knee to the left ankle to 
the plantar surface and the lateral foot and toes.  He 
indicated that this might last 1/2 hour up to 2 days and then 
resolved.  The veteran indicated that he could not lift more 
than 25 to 30 pounds and could not walk 8 hours on a standing 
shift.  He also reported not being able to run, jump, stoop, 
or even kneel on his left knee.  The veteran indicated that 
he took over the counter Orudis, 2 every 4 hours.  The 
veteran used a cane for extended walking or standing and 
occasionally had used a wheelchair for comfort.

The examination showed that the veteran weighed 300 pounds 
and was noted to have a normal musculature without atrophy of 
the lumbar spine area.  There was no kyphosis or scoliosis 
noted in the lumbar spine area.  There was no palpable 
tenderness of the thoracolumbar spine.  There was a 3 1/2 cm 
vertical well-healed scar from the previous lumbar surgery in 
May of 1975 and February of 1991.  The veteran had a normal 
gait with an ambulatory side-to-side shift.  The veteran had 
a normal heel-to-heel and toe-to-toe, and heel-to-toe gait 
during testing.  The veteran reported no pain from the lumbar 
area but did have some left ankle discomfort while attempting 
the toe-to-toe gait.  The veteran reported that at that time 
he had a mild tingling sensation approximately 6 inches in 
circumference at the postural lateral calf muscle without 
back pain or pain radiating down the distal extremities.  The 
veteran had excellent bilateral straight leg raise without 
discomfort.  He sat up without any problem except for the 
weight shift.  The veteran was measured by goniometer and 
forward flexion was at 70.  At 70 degrees the veteran 
indicated that he felt his back begin to pull (pins and 
needles sensation) just below the left knee at the postural 
lateral area to the foot.  Backward extension was measured at 
35 degrees without discomfort.  The right lateral flexion was 
measured at 40 degrees and the left measured at 38 degrees 
without discomfort.  In the right back rotation was measured 
at 30 degrees and the left rotation was 32 degrees without 
discomfort.  The patellar and Achilles reflexes were 1+ 
bilaterally with bilaterally downgoing Babinski.  Motor 
strength was 5/5 on the right distal extremity and on the 
left was 4/5.  The veteran indicated he had mild left knee 
pain and left back pain while testing the left below-the-knee 
flexion against the examiner's stress.  The vibratory 
examination revealed equal sensation in the hip, knees 
bilaterally but the lateral malleolus of the ankle to the 
medial portion of the ankle was reduced, as compared with 
right vibratory examination.  The sensory examination 
revealed the left distal extremity from the mid lateral calf 
to above the lateral malleolus of the ankle was reduced.  The 
left 5th digit of the foot was completely absent of sensation 
to touch and squeeze by the examiner.

X-rays of the lumbar spine taken in conjunction with the 
examination demonstrated 5 lumbar vertebral bodies.  There 
was minimal spur formation from L3-S1.  There was minimal 
loss of disc height at L4-5 level and alignment was 
maintained.  There was no evidence of collapse of vertebral 
bodies.  

A 40 percent evaluation was assigned by the RO for 
intervertebral disc syndrome (IDS) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under this code a 40 percent rating 
contemplates severe, recurring attacks with intermittent 
relief, and a 60 percent rating, the maximum schedular rating 
provided for IDS, requires a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 40 
percent for lumbar diskectomy of L4-5 with central bulging 
disc.  The evidence does not show more than severe, recurring 
attacks of IDS with intermittent relief.  The August 1998 VA 
examination showed no palpable tenderness of the 
thoracolumbar spine, normal gait with an ambulatory side-to-
side shift, and normal heel-to-heel and toe-to-toe, and heel-
to-toe gait during testing.  Moreover, the veteran reported 
no pain from the lumbar area but did have some left ankle 
discomfort while attempting the toe-to-toe gait.  The overall 
clinical evidence does not persuasively show that the 
veteran's disability is pronounced with objective evidence of 
neurological findings which would warrant a 60 percent 
evaluation at this time under Diagnostic Code 5293.  While 
there is clearly continuing symptomatology, it would appear 
that the current 40 percent rating compensates for current 
impairment.

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Diagnostic Code 5293 involves 
loss of range of motion and, therefore, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this code; (2) When a veteran receives less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.  However, additional 
impairment during exacerbations, or flare-ups, of his 
condition has not been demonstrated.  There is no objective 
medical evidence to show that pain, weakness, incoordination, 
or any other symptom results in additional functional 
impairment to a degree that would support a higher rating.  
There is, therefore, no basis for the assignment of a 
schedular rating in excess of 40 percent for the veteran's 
lumbar disorder.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.

The Board also has evaluated the veteran's condition under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  However, since the 
maximum evaluation for lumbosacral strain is 40 percent and 
the veteran has an evaluation of 40 percent under Diagnostic 
Code 5293, this Diagnostic Code is not for application. 

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that any of the 
service connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5107), but there is not such a state of 
equipoise of the positive evidence and the negative evidence 
to otherwise permit a favorable determination as to any issue 
on appeal. 

In closing, the Board does not doubt that there is 
significant symptomatology associated with certain service-
connected disabilities.  However, the Board is bound by the 
diagnostic rating criteria set forth in pertinent 
regulations.  Applying such criteria to the evidence in this 
case, the Board is unable to find that the criteria for 
higher ratings have been met at this time for any of the 
disabilities on appeal.  The veteran may always advance an 
increased rating claim for any disability which does increase 
in severity in the future. 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

